Order, Supreme Court, New York County (Lewis Friedman, J.), entered June 13, 1997, which dismissed the complaint in its entirety as barred by the relevant Statutes of Limitation (CPLR 3211 [a] [5]), for failure to allege fraud in sufficient detail (CPLR 3016 [b]), and for failure to state a cause of action (CPLR 3211 [a] [7]), unanimously affirmed, without costs.
We agree with the IAS Court that plaintiff’s various claims fail to set forth a cause of action upon which relief can be granted as they are lacking in specificity, untimely commenced or fail to allege a legally cognizable duty. Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Andrias, JJ.